DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 09 March 2021, Applicant amend claims 1-3 and cancelled claim 13.  Claims 15, 16, 23-25, 30-39, 41, 43-51, and 54-72 were cancelled previously by Applicant.  Claims 1-12, 14, 17-22, 26-29, 40, 42, 52, and 53 are pending.  Claims 14, 17, 27-29, 40, 42, 52, and 53 remain in a withdrawn status because they each are directed to a non-election invention or species.  Claims 1-12, 18-22, and 26 are considered below.  
Status of the Rejections
The rejection of claims 2 and 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s clarifying amendment to claim 2 and cancellation of claim 13.  The examiner appreciates Applicant’s effort to advance prosecution.  
The rejection of claims 1, 5, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Halevie-Goldman (US 7,429,569 B2) is withdrawn in view of Applicant’s narrowing amendment to claim 1 requiring that the intrinsic factor is a recombinant human transition factor.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman (US 7,429,569 B2), as applied above in the §102/§103 rejection of claims 1, 5 and 26, in view of Fedosov (“Human intrinsic factor expressed in the plant Arabidopsis thaliana.” European Journal of Biochemistry 270.16 (2003): 3362-3367) and Hvas (“The effect of recombinant human intrinsic factor on the uptake of vitamin B12 in patients with evident vitamin B12 deficiency.” haematologica 91.6 (2006): 805-808) is withdrawn in view of Applicant’s narrowing amendment to claim 2 requiring that the recombinant human intrinsic factor is an rhIF-B12 complex.
All other rejections under 35 U.S.C. 103 set forth in the previous Office action (16 November 2020) are withdrawn in view of the narrowing amendment to claim 1 identified above.  Those rejections were predicated on the 35 U.S.C. 102/103 rejections of claims 1, 5, and 26.
All §103 rejections set forth in this Office action are new.  The examiner notes that the new rejection of claims 1, 5, and 26 is a modified version of the former rejection of claim 2.  The former rejection of claim 2, which was predicated on the §102/103 rejection (now withdrawn), has been redrafted in independent form and adjusted to address the narrower ranges now recited in claim 1.  Applicant’s argument is considered in paragraphs 28-30.
The provisional rejection of claims 1-12, 18-22, and 26 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 14, 15, and 20-23 of co-pending Application No. 15/834,953 (as amended on 26 February 2020) is maintained.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman (US 7,429,569 B2) in view of Fedosov (“Human intrinsic factor expressed in the plant Arabidopsis thaliana.” European Journal of Biochemistry 270.16 (2003): 3362-3367) and Hvas (“The effect of recombinant human intrinsic factor on the uptake of vitamin B12 in patients with evident vitamin B12 deficiency.” haematologica 91.6 (2006): 805-808).
Halevie-Goldman is directed to formulations for reducing homocysteine levels within the body (title/abstract).
Halevie-Goldman discloses that “[e]mbodiments of the present invention are directed to reducing levels of the harmful metabolic waste product of S-adenosylmethionine (SAMe), homocysteine, and provide vitamin and other nutritional co-factors
In column 8, Halevie-Goldman sets forth two tables disclosing the vitamins and other nutritional cofactors, as well as their corresponding preferred dose and dosage ranges.  In the first table, Halevie-Goldman lists choline bitartrate and identifies the preferred dose as “10 mg” and the dose range as “0-150 mg.”  The foregoing choline bitartrate dose range is overlapped by (i) the choline range of “at least 75 mg to about 5000 mg” recited in claim 1 of the present application and (ii) the choline range of “at least 75 mg to about 1500 mg” recited in claim 3 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
In the second table of column 8, Halevie-Goldman lists Intrinsic Factor and identifies the preferred dose as “10 mg” and the dose range as “0-100 mg.”  The foregoing Intrinsic Factor dose range is overlapped by the Intrinsic Factor range of “about 35 µg to about 950 µg” recited in claim 1 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Halevie-Goldman further discloses that “[f]ormulations of the present invention suitable for oral administration may be presented in any of the following forms: discrete units such as capsules, cachets, or tablets each containing a predetermined amount of the active ingredient” (column 16, lines 18-21 (emphasis added); see also column 18 at claim 13).  Thus, Halevie-Goldman satisfies the preamble of claim 1 of the present application, which requires a “single dosage form composition.”
A person having ordinary skill in the art — following a review of Halevie-Goldman — would have readily envisaged simultaneously selecting choline bitartrate and Intrinsic Factor for readily envisage that selection, it nevertheless is prima facie obvious to select both choline bitartrate and Intrinsic Factor for inclusion in a unit dosage formulation, such as a tablet, capsule, or cachet.  MPEP § 2144.07 (the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination).  
Although Halevie-Goldman discloses that Intrinsic Factor (IF) is commercially available as an extract from the digestive tracts of pigs or cows (column 6, lines 26-27), Halevie-Goldman is silent as to whether a recombinant human Intrinsic Factor (rhIF) can be selected instead.  Consequently, Halevie-Goldman does not satisfy claim 1.  As explained below, the following two references compensate for this deficiency:  Fedosov and Hvas.  
Fedosov is directed to human intrinsic factor expressed in the recombinant plant Arabidopsis thaliana (title/abstract).  
Fedosov teaches as follows: “Porcine IF is added to vitamin supplements by some pharmaceutical companies.  However, use of animal proteins in connection with medication becomes more and more problematic.  First, the quality of organs obtained from slaughterhouses is quite variable.  Second, the products may not be free of pathogens (known at the moment or detected in the future).  Third, Muslims may object to treatment with IF of porcine origin for religious reasons.”  Page 3362, right column.  
Fedosov additionally teaches that “[t]he data presented show that plants may be an excellent source for a large scale production of IF for diagnostic and therapeutical purposes.”  Page 3367, left column; see also Abstract.  
Hvas is directed to the effect of recombinant human intrinsic factor (rhIF) on the uptake of vitamin B12 in patients with evident vitamin B12 deficiency (title/abstract).  
Hvas teaches that “rhIF increased the vitamin B12 absorption in more than half of the patients unable to absorb free vitamin B12.”  Page 807, right column; see also Abstract.  
Prior to the time of filing the present application, the teachings of Fedesov and Hvas would have motivated a person having ordinary skill in the art to modify Halevie-Goldman by selecting rhIF from Arabidopsis thaliana as the species of Intrinsic Factor because (i) rhIF from plants does not require animal sources, which eliminates or mitigates the risk posed by animal pathogens and variable animal organ quality, (ii) rhIF from plants is more amenable to Muslim consumers and others likely to object to pork-based products, and (iii) rhIF is effective in increasing vitamin B12 absorption.  Therefore, claims 1, 3, and 5 are prima facie obvious.  
Regarding claim 26, the first table in column 8 of Halevie-Goldman lists “omega-3 free fatty acids” as a cofactor (line 39).  That disclosure is sufficient to render claim 26 prima facie obvious.  MPEP § 2144.07.  
Response to Applicant’s Argument
The following remarks are provided in response to the argument raised by Applicant on pages 9-10 of the Reply filed 09 March 2021:
Applicant states as follows:  “The molecular weight of choline bitartrate is 253.25 g/mol and the molecular weight of choline is 104.17 g/mol.  Accordingly, 150 mg of choline bitartrate provides 62 mg of choline.”  Reply p. 9.  Applicant argues thereafter that “[i]n contradistinction [to Halevie-Goldman], the instant claims require at least 75 mg of choline.”  Id.
The range recited in limitation (b) of claim 1 relates to the overall weight of the choline form(s) that has (or have) been selected (i.e., salts, phospholipid-bound forms, intermediates, or derivatives), not merely to a constituent thereof, e.g., a choline cation.  Thus, if choline bitartrate (a salt) is chosen as the form of choline, claim 1 requires that the total weight of choline bitartrate in the claimed single dosage form composition is “at least 75 mg to about 5000 mg.”  It is important for Applicant to recognize that the phrase “total amount of choline” (claim 1) refers to the aggregate weight of all the qualifying forms of choline present in the single dosage form composition because limitation (b) refers to “choline in a form of one or more physiologically acceptable salts, phospholipid bound forms … ” (emphasis added).  See MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  The examiner notes that claim 4, which recites “wherein the choline is a choline salt,” provides additional (but non-critical) support for the examiner’s position that the weight range recited in limitation (b) of claim 1 refers to the choline form.
*     *     *
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman in view of Fedosov and Hvas, as applied above in the §103 rejection of claims 1, 3, 5 and 26, and further in view of Habberfield (US 5,574,018).
Halevie-Goldman additionally discloses that the formulation for reducing homocysteine levels can further comprise methylcobalamin (column 8, line 49 at second Table), which is a form of Vitamin B12 (column 5, lines 56-62).  However, Halevie-Goldman, as modified above by Fedosov and Hvas, is silent as to whether the recombinant human intrinsic factor (rhIF) can be complexed with the Vitamin B12
Habberfield is directed to conjugates of Vitamin B12 and protein (title).
Habberfield teaches that Vitamin B12 (VB12) is normally ingested through animal products and released into the acidic environment of the stomach (columns 1-2, bridging sentence).  
Habberfield additionally teaches that Intrinsic Factor (IF) is the transport protein for Vitamin B12 (column 2, lines 2-5) and that “[a]fter IF becomes complexed with VB12 it becomes resistant to the proteases present in that organ which degrade most proteins” ((emphasis added) column 2, lines 11-13).
Prior to the time of filing the present application, the teachings of Habberfield would have motivated a person having ordinary skill in the art to modify Halevie-Goldman (in view of Fedosov and Hvas) by complexing the rhIF with methylcobalamin (a form of Vitamin B12) to render the rhIF resistant to degradation by digestive proteases, in an effort to yield a formulation having enhanced uptake or bioavailability of rhIF.  Therefore, claim 2 is prima facie obvious.  
Claims 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halevie-Goldman in view of Fedosov and Hvas, as applied above in the §103 rejection of claims 1, 3, 5 and 26, and further in view of Richardson (US 2004/0086564 A1).
Halevie-Goldman is discussed above, in the rejection of claims 1, 3, 5, and 26 under 35 U.S.C. 103.  That discussion is incorporated by reference into this rejection.
Halevie-Goldman is silent as to the cation concentration of the choline bitartrate.  Consequently, Halevie-Goldman does not satisfy claim 4.  As explained below, the following reference compensates for this deficiency: Richardson.  
Richardson is directed to dosage forms containing stabilized choline (title/abstract).
Richardson teaches that choline reduces homocysteine (para. [0002]).  
Richardson additionally teaches that “loss of stability of choline results in decreased choline activity, and/or odor development and/or discoloration of the tablet during storage” and “[t]his reduces the shelf-life of the product and is undesirable to the consumer” (para. [0007]).  
Richardson identifies choline bitartrate as a low hygroscopic choline salt suitable for stabilization (paras. [0008]-[0009] and [0021]-[0022]).  Richardson teaches that “choline bitartrate contains about 40% choline cations” (para. [0021]).
Prior to the time of filing the present application, the teachings of Richardson would have motivated a person having ordinary skill in the art to modify Halevie-Goldman by selecting choline bitartrate having about 40% choline cations, in an effort to yield a formulation having greater stability.  Therefore, claim 4 is prima facie obvious.  In the alternative, Richardson evidences that choline bitartrate has about 40% choline cations — i.e., that feature is an inherent property of choline bitartrate.  
Regarding claims 6-12, Applicant is alerted that “[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  MPEP § 2144.09(II).  This principle, when applied to claims 6-12, supports a finding of prima facie obviousness.  As a courtesy, the examiner notes that “[a] prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.”  MPEP § 2144.09(VII).  Applicant would need to submit compelling evidence that the choline bitartrate, as claimed, exhibits advantageous properties that are both superior and unexpected.  
Claim Rejections - Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12, 18-22, and 26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 14, 15, and 20-23 of co-pending Application No. 15/834,953 (as amended on 26 February 2020).
The conflicting claims (the claims of the ’953 patent application) differ only marginally in scope from the claims of the present application.  More specifically, the claims of the present application recite compositional limitations that are overlapped or otherwise rendered prima facie obvious by conflicting claims 1, 2, 5, 6, 14, 15, and 20-22.  For example, compare conflicting claims 5 and 6 to claim 1 of the present application.  This is a provisional rejection because the conflicting claims have not been patented.

Conclusion
Claims 1-12, 18-22, and 26 are rejected.  
No claim is allowed.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
29 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611